Citation Nr: 1627730	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  08-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel







INTRODUCTION

The Veteran was a member of the Army Reserve and served on active duty for
training (ACDUTRA) from October 1966 to February 1967 and from October 1990
to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal
from a rating decision that was issued by the Regional Office (RO) in Jackson
Mississippi, in August 2007.

In August 2009, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities meet the schedular criteria for a TDIU.
 
 2.  The evidence is in at least equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially-gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the Veteran's claim for TDIU.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Applicable Laws

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a) (2015).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Id.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran has a combined evaluation of 70 percent disabling since February 7, 2007, because he is service connected for depression at 10 percent disabling, radiculopathy associated with degenerative disc disease of the spine at 10 percent disabling, left ankle arthritis at 30 percent disabling, and degenerative disc disease of the spine at 40 percent disabling.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his physical disabilities.

In January 2011, the Veteran was afforded a VA examination to determine the extent of his service-connected disabilities and their impact on his daily life.  The examiner noted that the Veteran's left ankle and back conditions prevent him from walking.  In addition, the Veteran's low back condition with radicular symptoms to his right leg prevent him from walking steady, sitting, standing up, or any kind of lifting.  After conducting a physical examination, the examiner opined that it is at least as likely as not that the Veteran is capable of sedentary, non-physical, employment.  The examiner reasoned that "[the Veteran's] subjective complaints are out of proportion to objective finding [sic] on NCT/EMG and MRI results of lumbar spines."

In accordance with the October 2010 Board remand, the Veteran completed a TDIU application (VA Form 21-8940) in February 2011.  He indicated that he had completed four years of college education.  He also indicated that he was last employed by a construction company in 2007, that he left this position because of his disability, and he had not tried to obtain employment since becoming too disabled to work.  See also September 2008 letter from the Veteran's employer ("[The Veteran's] inability to bend over or lift objects along with [him] not being able to work everyday due to medical problems, required me to let him go and to find another worker [...]."); see also November 2010 letter from the Veteran's employer ("His inability in moving or lifting objects, his lack of stamina, dependability issues and other problems, due to his medical conditions, required me to release him.").  The Veteran also indicated that he worked as a painter in 2005, a marine mechanic in 1999, and for the State of Mississippi as an Environmental Specialist in the office and field from 1987 to 1998.

In a June 2013 letter from the Veteran's private healthcare provider, the physician stated that the Veteran was unable to undergo lower back surgery in July 2012, and that the condition had since worsened requiring increased intake of pain medications.  The physician noted that the Veteran's condition now "limits the amount of time he can sit, stand, or walk and affects his ability to sleep."  The physician continued, "[the Veteran] has attempted employment, but his medical condition has seriously affected his ability to hold down a job, even a job of sedentary nature."  In conclusion, the physician stated that "it is my professional opinion that [the Veteran's] inability to obtain and maintain gainful employment is due to his lower back condition combined with the side effects of medications he is taking for pain, sleep, and depression."

In March 2015, the Veteran was afforded a VA examination to determine the extent of his service-connected disabilities and their impact on his daily life.  The Veteran reported constant aching, burning, and throbbing pain in his lower back, that is aggravated by bending, walking, standing, or lifting heavy objects.  He stated that the pain is relieved by changing positions or sitting.  The examiner opined that the Veteran is unable to perform duties as a carpenter, but that his service-connected back disability does not preclude sedentary employment.

A second March 2015 VA examination found that the Veteran suffered from sensory loss in the feet due to polyneuropathy.  However, the examiner opined that because the diagnosis is unrelated to the Veteran's service-connected lumbar spine disease, the Veteran has no service-related neurological issues that would prevent employment.

In July 2015, the Veteran obtained a second letter from his private healthcare provider.  In that letter, a separate physician who had been responsible for treating the Veteran over the past year, found that the Veteran's condition had worsened.  The physician stated that "[the Veteran's] back pain radiates down both legs with severe cramping in his legs and feet and numbness of his right foot and right calf.  He walks with a flexed posture due to the constant pain."  The physician noted that he had performed sacroiliac joint injections, medial branch blocks, lumbar medial branch radiofrequency ablation, and interiaminar epidural steroid injection "with no significant results."  Finally, the physician stated that "[the Veteran] has severe sleep problems requiring sleep medications and cannot sleep on his back or stomach while constantly shifting from his left to right sides."  The physician concluded that "it is my professional opinion that [the Veteran's] above medical conditions combined with pain medications, sleep medications, and bouts with depression seriously affect his ability to find and hold down a job, even one of a sedentary nature."

The relevant inquiry is whether the Veteran's service-connected disabilities preclude the Veteran from securing and following substantially-gainful employment.  The Board notes that the Veteran filed claims seeking compensation for service related disabilities for which he is now in receipt of a near total rating.  Receipt of a high rating is recognition of the significant impact the Veteran's disabilities have on his functioning.  As noted above, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran is able to secure or follow a substantially-gainful occupation due to the Veteran's service-connected disabilities.  Although the January 2011 and March 2015 VA examiners concluded that the Veteran's service-connected disabilities did not preclude him from sedentary employment, their consistent finding that it is hard for the Veteran to walk, stand, bend, and lift objects severely limits the employment opportunities that would be available to the Veteran.  In addition, the Board notes that applicable regulations place responsibility for the ultimate TDIU determination on the adjudicator, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board finds it significant that two private physicians, who have spent a significant amount of time observing and treating the Veteran, concluded that the Veteran's medical conditions seriously affect his ability to find and hold down a job, even one of a sedentary nature.  Also, because the Veteran would have difficulty walking, standing, bending, and lifting objects, it is unlikely that he could return to any of his former occupations as a carpenter, marine mechanic, painter, or environment specialist in the field.  In addition, the Veteran would require significant retraining to be able to secure a sedentary job because his work experience clearly indicates that he is most proficient in trades involving significant manual labor.  Given the Veteran's educational background and work history, there is no evidence that he had any computer training or data entry skills that would be required for many sedentary jobs.  While the Veteran might be able to perform some jobs, such as acting as a greeter or providing directions to guests, the Board finds that it is unlikely that such jobs would result in more than marginal employment.

Given that the evidence is in equipoise as to whether the Veteran is able to secure and follow substantially-gainful employment, he is entitled to the benefit of the doubt.  Therefore, in light of the Veteran's educational and occupational history and the constraints noted above, and resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure or follow a substantially-gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is warranted for the entire period on appeal.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted for the entire period on appeal, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


